Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) the floating sensor in claims 1, 8 and 15; and (2) the skew sensor in claims 1-2, 8-9, and 15-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 8, 10, 12, 14-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0359475 (Xie et al.) (hereinafter “Xie”). 
	Regarding claim 8, Figs. 1-4, 6A-8B and 14B-15 disclose a method for determining a conveyance abnormality of a medium, comprising: 
feeding by separating a medium (D) placed on a medium tray (including 30), by a first roller (31);
conveying the medium (D) fed by the first roller (31) to the downstream side in the medium conveying direction by a second roller (32a) located on a downstream side of the first roller (31) in a medium conveying direction; 
detecting a floating of the medium (D) placed on the medium tray (including 30), by a floating sensor (SR6) located on an upstream side of the first roller (31) in the medium conveying direction;
detecting a skew of the medium conveyed by the second roller (32a), by a skew sensor (SR5) located on a downstream side of the second roller (32a) in the medium conveying direction;
determining whether the floating of the medium (D) has occurred based on an output signal from the floating sensor (L6); 
determining whether the skew of the medium (D) has occurred based on an output signal from the skew sensor (L5).  
Also, MPEP2111.04 states that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”.  With regard to the recitation “determining that a conveyance abnormality of the medium has occurred when it is determined that the floating of the medium has occurred and it is determined that the skew of the medium has occurred” in claim 8, this recitation includes “conditional limitations” that need not ever occur.  (emphasis added).  As such, this recitation does not patentably distinguish claim 8 from the prior art Xie apparatus, particularly in view of MPEP2111.04.  
Regarding claim 10, Figs. 1-4, 6A-8B and 14B-15 disclose outputting an ultrasonic signal corresponding to a received ultrasonic wave, by an ultrasonic receiver (14b) located facing an ultrasonic transmitter (14a) capable of outputting an ultrasonic 26wave located on a downstream side of the first roller (31) in the medium conveying direction; and 
determining whether a multi-feed of the medium (D) has occurred, based on the ultrasonic signal. 
With regard to the recitation “wherein it is determined that the conveyance abnormality of the medium has occurred when it is determined that the floating of the medium has occurred and it is determined that the multi-feed of the medium has occurred” in claim 10, this recitation includes “conditional limitations” that need not ever occur.  (emphasis added).  As such, this recitation does not patentably distinguish claim 10 from the prior art Xie apparatus, particularly in view of MPEP2111.04.  
Regarding claim 12, with regard to the recitation “stopping feeding and conveying the medium when it is determined that the conveyance abnormality of the medium has occurred” in claim 12, this recitation includes “conditional limitations” that need not ever occur.  (emphasis added).  As such, this recitation does not patentably distinguish claim 12 from the prior art Xie apparatus, particularly in view of MPEP2111.04.  
Regarding claim 14, Figs. 1-4, 6A-8B and 14B-15 disclose that the floating sensor (SR6) includes a light emitter (16a) to emit light, and a light receiver (16b) to output a signal corresponding to a received light as the output signal.  
Regarding claim 15, Figs. 1-4, 6A-8B and 14B-15 disclose a computer-readable, non-transitory medium storing a computer program, wherein the computer program causes a medium conveying apparatus (Fig. 1) including a medium tray (including 30), a first roller (31) to feed by separating a medium (D) placed on the medium tray (including 30), a second roller (32a) located on a downstream side of the first roller (31) in a medium conveying direction to convey the medium (D) fed by the first roller (31) to the downstream side in the medium conveying direction, a floating sensor (SR6) located on an upstream side of the first roller (31) in the medium conveying direction to detect a floating of the medium (D) placed on the medium tray (including 30), and a skew sensor (SR5) located on a downstream side of the second roller (32a) in the medium conveying direction to detect a skew of the medium conveyed by the second roller (32a), to execute a process, the process comprising: 
determining whether the floating of the medium (D) has occurred based on an output signal from the floating sensor (SR6), 
determining whether the skew of the medium (D) has occurred based on an output signal from the skew sensor (SR5).
Also, MPEP2111.04 states that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”.  With regard to the recitation “determining that a conveyance abnormality of the medium has occurred when it is determined that the floating of the medium has occurred and it is determined that the skew of the medium has occurred” in claim 15, this recitation includes “conditional limitations” that need not ever occur.  (emphasis added).  As such, this recitation does not patentably distinguish claim 15 from the prior art Xie apparatus, particularly in view of MPEP2111.04.  
Regarding claim 17, Figs. 1-4, 6A-8B and 14B-15 disclose that the medium conveying apparatus further includes an ultrasonic transmitter (14a) capable of outputting an ultrasonic wave located on a downstream side of the first roller (31) in the medium conveying direction, and 
an ultrasonic receiver (14b) located facing the ultrasonic transmitter (14a) to output an ultrasonic signal corresponding to a received ultrasonic wave, the process further comprising 
determining whether a multi-feed of the medium (D) has occurred, based on the ultrasonic signal.
With regard to the recitation “wherein it is determined that the conveyance abnormality of the medium has occurred when it is determined that the floating of the medium has occurred and it is determined that the multi-feed of the medium has occurred” in claim 17, this recitation includes “conditional limitations” that need not ever occur.  (emphasis added).  As such, this recitation does not patentably distinguish claim 17 from the prior art Xie apparatus, particularly in view of MPEP2111.04.  
Regarding claim 19, with regard to the recitation “stopping feeding and conveying the medium when it is determined that the conveyance abnormality of the medium has occurred” in claim 19, this recitation includes “conditional limitations” that need not ever occur.  (emphasis added).  As such, this recitation does not patentably distinguish claim 19 from the prior art Xie apparatus, particularly in view of MPEP2111.04.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xie as applied to claims 8 and 15 above, and further in view of U.S. Patent Application Publication No. 2018/0176399 (Umi) (hereinafter “Umi”).  With regard to claims 11 and 18, Xie teaches all of/ the limitations of these claims, except for the first roller feeding the medium from a lower side, as claimed.
Umi shows that it is common in the art to provide a medium conveying apparatus (Fig. 2) with the first roller (110) that sequentially feeds the medium placed on a medium tray (103) from a lower side.  Numbered paragraph [0044] explains that roller 110 is provided at a position in proximity to a center of mass of a document, so that the document is reliably conveyed.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Xie apparatus with a first roller that feeds media from a lower side, for the purpose of reliably conveying such media, as taught by Umi.
Allowable Subject Matter
5.	Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a processor to determine that a conveyance abnormality of a medium has occurred when the processor determines that a floating of the medium has occurred and the processor determines that a skew of the medium has occurred”.  The closest prior art reference of record is U.S. Patent Application Publication No. 2017/0359475 (Xie et al.), which teaches a processor that can determine that a conveyance abnormality of a medium has occurred when the processor determines that either a floating of the medium has occurred or the processor determines that a skew of the medium has occurred.  This prior art reference is silent as to determining a conveyance abnormality based upon determining both floating of the medium and skew of the medium.  Rather, only one of these conditions (floating or skew) at a time is relied upon to determine a conveyance abnormality.
Claims 9, 13, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653